DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 28 April 2022.
Claims 1, 3, 6, 8, 9, 10, 11, and 16 have been amended.
Claims 5 and 12 have been cancelled.
Claims 24 and 25 have been added.
Claims 1-3, 6-11, 14-21, and 23-25 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2022 was filed after the mailing date of the Final Rejection on 7 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 28 April 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the 101 rejection, the Applicant argues on pages 12 and 13 of their response, “Here, the claims cannot be fairly said to fall into one of these groupings. For example, no mathematical concepts are recited or claimed.  Second, the claims recite the generation and use of various data types, such as data indicating a transaction summary and data indicating performance of an action (e.g., scanning of an identification tag, transferring funds from an account associated with a user and to update a balance associated with the smart utility meter, etc.). As such, the claims go far beyond mental processes or human-based methods of organizing human activity because the claims focus on operations that simply cannot be performed in the human mind or by a human and are directed to computer-centric problems and solutions. Just by way of example, the generation of distributed ledger data is not a mental process or method of organizing human activity. In fact, making the distributed ledger-based determinations and generating the data representing transaction summaries and data indicating performance of actions literally cannot be performed by a human as a mental process or a method of organizing human activity. In total, the Office cannot maintain the pending § 101 rejection at least because the Office cannot show that the claims are directed to one or more of the groupings listed under Prong 1 of the “abstract idea” analysis.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection. First, the Examiner notes that the Applicant has generally argued against claims 1, 11, and 16 as a single argument, however as noted in the Final Rejection mailed 7 February 2022, this is not proper, as the claims have unique elements that do not overlap with the other claims, and thus the Applicant’s generalized arguments are found not persuasive. Second, with regards to the Applicant’s argument that the claims do not recite elements that fall into the “Mathematical Concepts” or “Mental Processes” groupings of abstract ideas, the Examiner notes that the previous rejection mailed 7 February 2022 did not state this, and thus the Applicant’s argument is moot. Third, with respect to the Applicant’s argument that the claims do not recite elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, the Examiner is unpersuaded. Notably, the Applicant has originally made this argument previously in their responses filed 17 February 2021 and 17 August 2020, which were addressed in paragraph 10 of the Non-Final Rejection mailed 2 August 2021, and paragraph 9 of the Final Rejection mailed 24 November 2020. It is noted that the Applicant’s current argument includes the additional statement that, “the generation of distributed ledger data is not a mental process or method of organizing human activity. In fact, making the distributed ledger-based determinations and generating the data representing transaction summaries and data indicating performance of actions literally cannot be performed by a human as a mental process or a method of organizing human activity.” With regards to this argument, it is noted that contrary to the Applicant’s assertions, this does encompass “Certain Methods of Organizing Human Activity,” as described in MPEP 2106.04 (a)(2)(II). In particular, merely using a computer as a tool to carry out the process not render a claim not directed towards this group of abstract ideas (MPEP 2106.04 (a)(2)(II), “Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”). In this case, merely reciting the use of a distributed ledger to generate transaction summaries and indications of the performance of actions, merely encompasses monitoring and recording service consumption, and thus the management of commercial interactions. Additionally, the fact that the “ledger” is distributed is merely a narrowing of the field of use to a generic type of ledger, and would be an additional element considered under step 2A prong two, and would not contribute to the analysis of whether the claim recites an abstract idea, as determined in step 2A prong one. Therefore the Examiner maintains that this rejection is proper. 
The Applicant continues on pages 13 and 14 of their response, “Additionally, even assuming arguendo that the Office could satisfy the first prong of the “abstract idea” analysis, under the second prong, the claims are integrated into a practical application and are therefore not directed to an abstract idea. For example, the claims recite novel functionality to allow for generation of data needed to generate time-sensitive, distributed ledger-based updates. At least these features show that the claims are integrated into a practical application specific to distributed ledger environments. These features also recite a clear improvement to the functioning of merchant-facing systems, including, for example, the ability to utilize a computer-centric, secure, distributed ledger-based methodology to accurately and securely cause smart utility meters to perform actions. The features also affect a particular material change in the machine (i.e., generation of new data as well as determining income factors from distributed ledger-related data). As such, the claims are integrated into a practical application.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101 and the bounds of the claimed invention. First, the Examiner notes that the “novelty” or “non-obviousness” of a claim plays no part in determining whether a claim is directed to patent eligible subject matter. Note that MPEP 2106.05(I) states, “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102 and/or 103 ) is further discussed in MPEP § 2106.05(d).” As such, the Applicant’s arguments that the claims recite novel functionality and thus would constitute a practical application are found not persuasive. Second, with regards to the Applicant’s argument that, “These features also recite a clear improvement to the functioning of merchant-facing systems, including, for example, the ability to utilize a computer-centric, secure, distributed ledger-based methodology to accurately and securely cause smart utility meters to perform actions,” the Examiner is not persuaded. Notably, the Examiner notes that the Applicant has failed to show evidence in their specification of a specific improvement in technology, and then failed to show the claim elements reflective of said improvement (See the requirements under MPEP 2106.04(d)(1)). In this case, the Applicant has merely alleged that the features of the claim are a “clear improvement to the functioning of merchant-facing systems,” however no evidence has been provided to support this, nor has an explanation as to exactly what improvement is recited, or even what specific technology is being improved upon. That is “merchant facing systems” is not a specific technology that can be improved upon. Third, with respect to the Applicant’s argument that, “The features also affect a particular material change in the machine (i.e., generation of new data as well as determining income factors from distributed ledger-related data). As such, the claims are integrated into a practical application,” the Examiner is not persuaded. Notably, “generation of new data” and “determining income factors” are not factors under MPEP 2106.05(a)-(e) that would constitute an integration of an abstract idea into a practical application. The Examiner notes that if this argument is that generating data and recording data (income factors) somehow also transforms a machine, it is noted that “information” is not enough to transform a “particular article” from “one state or thing into another,” as in this case, the computer remains the computer, and thus was not physically changed. Therefore the Examiner maintains that this rejection is proper. 
The Applicant continues on page 15 of their response, “Similar to the claims under consideration in Bascom, even if arguendo all of the features that the currently pending claims recite are “known” or “conventional,” the claims at issue are still patent eligible because the claims recite a “non-conventional and non-generic arrangement” of those features and so recite an “inventive concept” and “specific technical solution.” Specifically, the claims at issue can correlate a level of computing and communications hardware with a level of service need in a way and using particular types of information that provides both an inventive concept and a specific technical solution.” The Examiner respectfully disagrees with the Applicant’s arguments. It is noted that the unlike Bascom, the Applicant’s argument here has not identified the specific claim elements, that when taken in an ordered combination, improve a technology or technical field. Notably, the Applicant’s argument appears to be a mere allegation that the claims are like Bascom, without specific analysis/explanation, and then a statement that, “the claims at issue can correlate a level of computing and communications hardware with a level of service need in a way and using particular types of information that provides both an inventive concept and a specific technical solution.” In this instance, it is unclear how the Applicant’s claims relate to correlating, “a level of computing and communications hardware with a level of service,” or why how this correlation somehow improves a technology or technical field. As the Applicant’s argument is merely conclusory, the Examiner is unpersuaded and the Examiner maintains that this rejection is proper. 
The Applicant continues on pages 16 and 17 of their response, “In this case, the Office has not established that Applicant’s claim elements constitute “well-understood, routine, conventional activities” as required by the April 2018 Memo. Instead, the Office merely simplifies the claims to a method of organizing human activity, does not consider the other features recited in the claims that fall fairly outside that narrow generalization, and states that processors are generic computer elements. Office Action, pp. 5 and 6. In total, the Office does not provide a citation to the specification that demonstrates the well-understood, routine, and conventional nature of the additional element(s). Nor does the Office provide a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. Nor does the Office state that it is taking official notice of the well-understood, routine, conventional nature of the additional elements. Consequently, Applicant respectfully submits that the Office has not made a prima facie rejection of claims under Step 2B of the Mayo test.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101 and the grounds of the previous rejection. In this case, the Examiner notes that paragraphs 13, 14, 18, and 19 of the Final Rejection mailed 7 February 2022 identified the elements in the claims that recite well-understood, routine, and conventional activity, as well as provide specific citations of evidence in accordance with the Berkheimer memorandum. It is unclear as to how the Applicant views these citations as not meeting the requirements set forth under Berkheimer, as the Applicant has appeared to not address the specific rejections themselves. Additionally, the Examiner notes that the Applicant has failed to identify any elements that they consider to be not well-understood, routine, and conventional, and that would add significantly more to the abstract idea itself. As such, the Applicant’s conclusory argument of error is deemed not persuasive. Thus the Examiner maintains that this rejection is proper.


Applicant's arguments filed 28 April 2022 with regards to an activity instruction to transfer funds from an account associated with a user and have been fully considered but they are not persuasive. 

With regards to claim 1, the Applicant argues on page 18 of their response, “Claim 1, as amended, includes features similar to those found in now canceled dependent claim 5. In the rejection of claim 5 the Office cites Almeida Cavoto at paragraphs [0064], [0065], [0068], and [0071] as allegedly teaching ‘the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has been updated to the distributed ledger’ and ‘the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter.’ Office Action, p. 27. Applicant respectfully disagrees.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art and the bounds of the claimed invention. In particular, Almeida Cavoto states in paragraph 64, “Once the client application has determined a power provider for the device and the advertised cost rate for the selected power provider, the client is able to generate a smart contract for the power supply. The client application is able to the check the device's blockchain wallet balance to determine the funds available and determine the device's energy consumption requirements. The client application then generates a blockchain transaction for a value of the energy consumption based on the cost rate.” As shown here, Almeida Cavoto has described that power will be needed by a “device,” determining the power provider and the cost of the power, and generating a smart contract for the power supply, wherein the system check’s the “device’s” wallet to determine funds in the wallet to pay for the power. Additionally, Almeida Cavoto continues on paragraph 65, “In one embodiment, the smart contract operates as a payment in advance for energy costs of the device. The client application obtains a cost rate for an energy provider, forecasts an energy consumption for the device, and if the forecast value can be met by the funds in the device's wallet, prepares a smart contract based on that value and deposits the contract on the blockchain.” In this disclosure, Almeida Cavoto has disclosed predicting the energy usage of the “device” and using funds in the wallet if they can cover the cost. Almeida Cavoto continues in paragraph 68 , “In an alternative embodiment, payment may be made in arrears. The client application may monitor power usage by the device with the knowledge of the amount of funds in the device's wallet and the real-time cost rate of the power from a provider, including any time-varying rate. Periodically, e.g. hourly, daily, etc., every time the device is connected/disconnected, or if the wallet funds have been exhausted, the client application on the device prepares a smart contract that provides an account of the power consumed, the real-time cost rate including cost fluctuations during the peak/off-peak cycle, and the value to be transferred from the device wallet to the provider wallet. The client application deposits the transaction on the blockchain.” In this disclosure, Almeida Cavoto has disclosed tracking the energy usage, and transferring funds from the device wallet to the provider wallet. Finally, Almeida Cavoto continues in paragraph 71, “Prior to the initial start-up, the user that purchases the self-managing device allocates funds to the device's blockchain wallet. The user may allocate funds in a single transaction. In one embodiment, the user may be responsible for multiple devices. The user may create a recurring transaction to periodically transfer funds into the blockchain wallets of each of the user's devices to ensure that each device is able to manage its power requirements and accounting for continuous operation with an uninterrupted power supply. If at any time the client application on the device determines that there is insufficient funds to continue operation, the device may revert to drawing power from the electrical outlet only for wallet management functions. Other functions of the device may shut down, stop charging, or revert to battery power if available. Notifications may be sent to the user responsible for the device to enable the user to deposit more funds into the device's wallet.” As shown here, Almeida Cavoto has disclosed transferring funds from outside the blockchain wallet and devices, to the wallets in order to be used for the payment of electricity, and wherein these transfers are recorded on the blockchain. Additionally, Almeida Cavoto has disclosed that the funds transferred to the wallet can happen periodically, or upon receiving a signal of insufficient funds. As such, Almeida Cavoto has disclosed, “determining that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter.” With regards to the Applicant argument that the device is not a meter (Applicant’s argument on page 19), it is noted that Almeida Cavoto states in paragraph 72, “The device itself is responsible for measuring the amount of power consumed. Metering may be simple metering. For example, the device may be configured with an energy rating that states the average consumption per operational hour. The device may use this simple rate of consumption to calculate an overall consumption. Alternatively, metering may include metering components to measure the actual energy consumed by the device, in particular during fluctuating power loads on the device.” As shown here, the device is a smart utility meter, as it meters the electricity consumed. The Applicant has failed to direct the claims towards some fort of special utility meter that would exclude the meter/device of Almeida Cavoto. Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1, 11, and 16 with regards to the meter monitoring consumption of multiple resource loads, and with respect to claims 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 24, the Applicant claims, “wherein the account associated with the user is not associated with the smart utility meter, the smart utility meter being associated with a charitable organization.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  First, the Examiner notes that the only reference to a charity or charitable organization in the Applicant’s original specification comes from paragraph 64, which states, “FIG. 7 illustrates an example interface that may be presented to a user via the computing device 116 to allow the user to make a payment transaction for a smart sensor 106 that is associated with the user. As shown, when the user selects one of their meters on interface 702, (the left side of FIG. 7), a payment interface 704 is presented (right side of FIG. 7) to allow the user to enter a payment transaction for the selected meter. Although the interface 702 illustrates a home, business, cottage, and EV fuel gauge meter option, any number of combinations or meter types may be presented on interface 702. For instance, interface 702 may display multiple meters that are associated with individual tenants of an apartment building or house. Alternatively, interface 702 may display charitable organizations that a user may be involved with (e.g., a church, a homeless shelter, a soup kitchen, etc.) such that the user may donate currency to a balance of the charitable organizations utility meter. Interface 704 illustrates a payment interface that shows a total balance currently associated with the selected meter and a variety of payment options.”  (Emphasis added).  As shown here, the Applicant’s specification describes a payment interface on their computing device (e.g. a device associated with the consumer), wherein the user can select one of their meters displayed to them and enter a payment for the meter.  Additionally, the interface can also present charitable organizations that the user is involved in and present the opportunity for the user to donate currency to the balance of the charitable organization’s utility meter.   This disclosure does not state that the account associated with the user is not associated with the smart utility meter, nor does it state that the smart utility meter, as defined in claim 1, is associated with a charitable organization.  That is, though the disclosure does describe a charitable organization having a meter, claim 1, which claim 24 depends upon states, “A method implement by a smart meter, the method comprising: receiving a first transmission from a broker node; determining that the first transmission indicates a first update to a distributed ledger associated with the smart utility meter, the first update to the distributed ledger including first activity instruction for the smart utility meter; performing an action based on the first activity instruction; determining a result of the action, the action including performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to the smart utility meter and performing validation of the identification tag to determine that the smart utility meter is at an expected location; sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger; determining that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, wherein the smart utility meter is configured to monitor consumption of a utility resource provided to multiple utility resource loads.”  (Emphasis added).  That is, the transfer of funds transferred from a user’s account to a smart meter balance in claim 1 is related to performing an installation location determination and performing validation of the identification tag to determine that the smart utility meter is at an expected location.  In this case, the Applicant’s disclosure makes clear that the transfer of funds by a user to a charitable organization’s meter (notably, the user is associated with the charitable organization based on the explicit disclosure by the Applicant) account, is not tied to any of a performing an installation location determination and performing validation of the identification tag, but instead is a donation to the organization’s meter account.  As such, the Applicant has not provided any support in their original disclosure that the account associated with the user is not associated with the smart utility meter, and that the smart utility meter is associated with a charitable organization.  Appropriate correction is required.

With respect to claim 25, the Applicant claims, “wherein the funds comprise a donation to an account associated with the smart utility meter.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  First, the Examiner notes that the only reference to a donation of funds in the Applicant’s original specification comes from paragraph 64, which states, “FIG. 7 illustrates an example interface that may be presented to a user via the computing device 116 to allow the user to make a payment transaction for a smart sensor 106 that is associated with the user. As shown, when the user selects one of their meters on interface 702, (the left side of FIG. 7), a payment interface 704 is presented (right side of FIG. 7) to allow the user to enter a payment transaction for the selected meter. Although the interface 702 illustrates a home, business, cottage, and EV fuel gauge meter option, any number of combinations or meter types may be presented on interface 702. For instance, interface 702 may display multiple meters that are associated with individual tenants of an apartment building or house. Alternatively, interface 702 may display charitable organizations that a user may be involved with (e.g., a church, a homeless shelter, a soup kitchen, etc.) such that the user may donate currency to a balance of the charitable organizations utility meter. Interface 704 illustrates a payment interface that shows a total balance currently associated with the selected meter and a variety of payment options.”  (Emphasis added).  As shown here, the Applicant’s specification describes a payment interface on their computing device (e.g. a device associated with the consumer), wherein the user can select one of their meters displayed to them and enter a payment for the meter.  Additionally, the interface can also present charitable organizations that the user is involved in and present the opportunity for the user to donate currency to the balance of the charitable organization’s utility meter.   This disclosure does not state that the funds, as defined in claim 1, are a donation to an account.  That is, though the disclosure does describe an option to “donate” funds, claim 1, which claim 25 depends upon states, “A method implement by a smart meter, the method comprising: receiving a first transmission from a broker node; determining that the first transmission indicates a first update to a distributed ledger associated with the smart utility meter, the first update to the distributed ledger including first activity instruction for the smart utility meter; performing an action based on the first activity instruction; determining a result of the action, the action including performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to the smart utility meter and performing validation of the identification tag to determine that the smart utility meter is at an expected location; sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger; determining that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, wherein the smart utility meter is configured to monitor consumption of a utility resource provided to multiple utility resource loads.”  (Emphasis added).  That is, the transfer of funds transferred from a user’s account to a smart meter balance in claim 1 is related to performing an installation location determination and performing validation of the identification tag to determine that the smart utility meter is at an expected location.  In this case, the Applicant’s disclosure makes clear that the donation of currency to an account of a meter, is not tied to any of a performing an installation location determination and performing validation of the identification tag, but instead is a donation to an organization’s meter account.  As such, the Applicant has not provided any support in their original disclosure that the funds comprise a donation to an account associated with the smart utility meter. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-10, 24, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a first transmission from a broker node; determining that the first transmission indicates a first update, that includes first activity instruction for a smart meter, to a distributed ledger associated with the smart utility meter; performing an action based on the first activity instruction and determining a result of the action, wherein the action includes scanning an identification tag and performing a validation of the tag to determine if the meter is at the expected location; sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger; determining that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, wherein the smart utility meter is configured to monitor consumption of a utility resource provided to multiple utility resource loads.
The limitations of determining that the first transmission indicates a first update, that includes first activity instruction for a smart meter, to a distributed ledger associated with the smart utility meter; performing an action based on the first activity instruction and determining a result of the action, wherein the action includes scanning an identification tag and performing a validation of the tag to determine if the meter is at the expected location; sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger; and determining that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, as drafted, is a process that under the broadest reasonable interpretation, covers performance of commercial interactions (including sales activity and business relations), with the use of generic computer hardware as tools.  That is, though the claim recites a, “smart utility meter,” and “identification tag” nothing in the claim element precludes the conducting of the commercial interactions using generic computer elements.  For example, determining that a received first message indicates an activity instruction, conducting the action, determining a result of the action, sending a confirmation message to a log in order to record the action and confirm the update, and wherein the confirmation includes an instruction to transfer funds from an account to a meter balance;  is analogous to a computer sending a commercial instruction to a user, conducting the instruction, informing the service provider of the commercial action, and then conducting a payment for the service.  Thus the claim recites elements that fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (smart utility meter, identification tag) as tools to carry out the abstract idea.  In addition, the claims merely narrow the field of use by referring to a smart utility meter and defining the storage system as a distributed ledger, as well as describing the settings performed by a meter.  Additionally, the claims further recite where an identification tag is located (on a service panel), and wherein the meter monitories consumption multiple loads, which is deemed merely a narrowing of the field of use.  In addition, the claims further recite the content of the message (instructions to transfer funds), which is merely a narrowing of the field of use.  Finally, the claims recite additional elements including receiving a transmission, sending a second transmission, and storing information in a network, which are deemed extrasolution activity.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using smart meter to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite elements that are deemed well-understood, routine, and conventional.  In particular, the claim elements of transmitting and receiving messages is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”  In addition, storing information in a ledger (log) is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”).  In addition, the claims further recite scanning a tag and using the information to verify the tag, which is deemed extrasolution activity, and is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)”).  The claims are not patent eligible.
The dependent claims 2-3, 6-10, 21, 24, and 25, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims further recite updating ledgers with the transmissions and activities, which is deemed extrasolution activity that does not integrate the abstract idea into a practical application; and is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”) (claim 2).  In addition, the claims further recite the contents of the message (the content of the instructions), which is merely a narrowing of the field of use and thus does not integrate the abstract idea into a practical application (claim 3).  In addition, the claims further recite determining if a user has a balance to cover a quantity of a service, and if so conducting the transaction and debiting the user, and if not preventing the transaction, which is deemed a further recitation of a commercial interaction and thus falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 6-8).  In addition, the claims further recite the content of the message (identifying a rate contract), which is merely narrowing the field of use of a commercial interaction and does not integrate the abstract idea into a practical application (claim 9).  In addition, the claims further recite providing a quantity of a resource to a user until their funds are depleted, which is the management of a commercial interaction and thus falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 10).  In addition, the claims recite receiving a transmission from a node, determining that the transmission is an update to a ledger not associated meter, and ignoring the transmission, which encompasses extrasolution activity of data transmission and gathering, which is additionally well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”), and thus not integrated into a practical application, and does not add significantly more (claim 21).   In addition, the claims recite that the account of user is not associated with the smart meter, and the smart meter is associated with a charitable organization, which merely narrows the field of use by defining the entities associated with different aspects of the abstract idea, and therefore does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claim 24).  In addition, the claims recite that the funds comprise a donation, which merely narrows the field of use by defining the type of money transfer, and therefore does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claim 25).
	
Claims 11, 14-15, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing an action; determining a result of the action that includes scanning an identification tag of a meter and performing a validation of the tag; generating a transaction summary including the result; sending, to a broker node, a transmission including the transaction summary and indicating performance of the action, the transmission causing the broker node to perform an update to a distributed ledger; receiving a second transmission from the broker node; and determining that the second transmission indicates an update to the distributed ledger, the update to the distributed ledger including an activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, wherein the smart utility meter is configured to monitor consumption of a utility resource provided to multiple utility resource loads.
The limitations of performing an action; determining a result of the action of scanning an identification tag of a meter and performing a validation of the tag; generating a transaction summary including the result; sending a transmission including the transaction summary and indicating performance of the action; receiving a second transmission; receiving a second transmission; and determining that the second transmission indicates an update to the distributed ledger including an activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, as drafted, under the broadest reasonable interpretation, covers the performance of commercial interactions (managing sales activities and business relations), with generic computer elements as tools used to carry out the process.  In particular, the generic computer elements, “processor and memory,” and “identification tag,” are deemed generic computer elements, and are merely recited as tools to carry out the claimed invention.  Additionally, performing an action, determining a result of the action, generating a transaction summary including the result, informing a service provider of the action in view of the transaction, receiving a response from the service provider, and determining that the response indicates an update to the records including an activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, is deemed analogous to a user conducting a service transaction, consuming the service, and informing the provider of the consumption, receiving a confirmation and command to pay which is a commercial interaction. Thus the claim recites elements that fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (processor, memory) as tools to carry out the abstract idea.  In addition, the claims merely narrow the field of use by referring to a smart utility meter performing the actions, and defining the storage system as a distributed ledger.  Additionally, the claims further recite where an identification tag is located (on a service panel), which is deemed merely a narrowing of the field of use.  Additionally, the claims further recite the contents of a message (instructions to pay), and that a meter monitors multiple loads, which are deemed merely a narrowing of the field of use.  Finally, the claims recite additional elements including sending a second transmission, and storing information in a network, which are deemed extrasolution activity.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite elements that are deemed well-understood, routine, and conventional.  In particular, the claim elements of transmitting messages is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).” In addition, the claims further recite scanning a tag and using the information to verify the tag, which is deemed extrasolution activity, and is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)”).  In addition, storing information in a ledger (log) is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”).  The claims are not patent eligible.
The dependent claims 14-15, and 23, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims further define the use of a hash function on the information, which is deemed well-understood, routine, and conventional (See paragraph 39 of the Applicant’s specification which describes the use of the function at a high level of generality that one skilled in the art would understand how to perform the actions in order to satisfy 112a) (claim 14).  In addition, the claims recite the preventing of service if a user is not verified, which is deemed the management of a commercial interaction and thus falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 15).  In addition, the claims recite performing a comparing identifiers received and stored to determine a match during installation, which is deemed extrasolution activity that encompasses data gathering, and specifying the use of a hash function which merely narrows the field of use to a generic technique of information comparison, and thus does not integrate the abstract idea into a practical application; and recites well-understood, routine, and conventional activity of receiving data over a network and maintaining accounts (in this case, ignoring the received information maintains the account) (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);” “Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”) (claim 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti et al. (US 2017/0206522 A1) (hereinafter Schiatti), in view of Ishida (US 2015/0276431 A1) (hereinafter Ishida), in view of Pambucol et al. (US 2018/0038895 A1) (hereinafter Pambucol), in view of Almeida Cavoto (US 2019/0353685 A1) (hereinafter Almeida Cavoto), and further in view of Chen et al. (US 2004/0095237 A1) (hereinafter Chen).

With respect to claim 1, Schiatti teaches:
Receiving a first transmission from a broker node (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions).
Determining that the first transmission indicates a first update to a distributed ledger associated with the smart utility meter, the first update to the distributed ledger including first activity instruction for the smart utility meter (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions, wherein the instructions include an energy agreement from a supplier that will provide energy to the meter at an agreed upon price).
Performing an action based on the first activity instruction (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter consuming and measuring an agreed upon energy supply from a supplier).
Sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 1 as stated above.  Schiatti does not explicitly disclose the following, however Ishida teaches:
Determining a result of the action, the action including performing an installation location determination by scanning an identification tag located in proximity to the smart utility meter and performing validation of the identification tag to determine that the smart utility meter is at an expected location (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which describe installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida.  By confirming a meter is located in the correct location by reading local identifiers, and comparing a stored identifier with the received code, a system will predictably be able to link each meters to a specific location, thus preventing fraudulent movement of a meter.

The combination of Schiatti and Ishida discloses all of the limitations of claim 1 as stated above.  Schiatti and Ishida do not explicitly disclose the following, however Pambucol teaches:
Performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to the smart utility meter and performing validation of the identification tag to determine that the smart utility meter is at an expected location (See at least paragraphs 18, 20, 34, 35, and 37 which describe installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor.  The Examiner notes that a meter socket would encompass a service panel, as it is the panel where the meter is placed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol.  By conducting a location verification by reading and validating an identification tag of a meter socket, an electricity monitoring system will predictably prevent electricity theft and via the theft of other customer meters (See Pambucol paragraph 2).

The combination of Schiatti, Ishida, and Pambucol discloses all of the limitations of claim 1 as stated above.  Schiatti, Ishida, and Pambucol do not explicitly disclose the following, however Almeida Cavoto teaches:
Determining that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, wherein the smart utility meter is configured to monitor consumption of a utility resource (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto.  By instructing a meter to receive funds from a user’s wallet, a system will predictably ensure that suppliers will receive payment for services rendered, such as providing energy to a meter node.

The combination of Schiatti, Ishida, Pambucol, and Almeida Cavoto discloses all of the limitations of claim 1 as stated above.  Schiatti, Ishida, Pambucol, and Almeida Cavoto do not explicitly disclose the following, however Chen teaches:
A smart meter receiving a transmission including an activity instruction, the smart meter performing the activity instruction and transmitting confirmation to a server, and then allowing the transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, wherein the smart utility meter is configured to monitor consumption of a utility resource provided to multiple utility resource loads (See at least paragraphs 19, 22, 50, 57, 58, 60, 83-85, 99, and 100 which describe a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By using a smart meter that measures multiple loads at a location, and billing or crediting a user’s account based the energy curtailed or supplied in accordance with commands from a supplier, an energy management service can predictably influence normal users to curtail energy or provide additional energy when needed.

With respect to claim 2, the combination of Schiatti, Ishida, Pambucol, Almeida Cavoto, and Chen discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Updating an instance of a portion of the distributed ledger that is local to the smart utility meter to indicate that the first transmission was received; and updating the instance of the portion of the distributed ledger that is local to the smart utility meter to indicate performance of the action (See at least paragraph 8, 20, 51-53, and 67 which describe updating the ledger of the distributed ledger that is local to the meter and on the network with the transaction).

With respect to claim 3, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Wherein the smart utility meter is further configured to determine that a third activity instruction has been updated to the distributed ledger, the third activity instruction comprising a rate contract having an address representing a location in the distributed ledger, at least one payee, and at least one payer, the rate contract specifying a bill rate based on at least one of: a time of day; a forward consumption of a resource; a reverse consumption of a resource; a peak demand; a power factor; a class of customer; or a type of payee (See at least paragraphs 4, 8, 20, 21, 29, 56, 57, and 62 which describe the contract instructions between a supplier and meter as including the payer (meter payment means), the payee (supplier), and the price of the energy supplied, wherein the price varies based on time of day and determined discounts).

With respect to claim 6, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Almeida Cavoto teaches:
Determining an amount of a resource to be provided during a period of time; determining a value associated with the amount of the resource; determining that the balance is greater than the value associated with the amount of the resource; and causing the resource to be provided to a site associated with the user in response to determining that the balance is greater than the value (See at least paragraphs 8-10, 47, 57-59, 63, 64, and 65 which describe determining an amount of resources that will be consumed, determining the balance of a user’s account, determining a cost of the energy to be provided, and providing energy if the balance is greater than the cost, or not providing the energy if the balance is less than the cost).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter, and only providing power to a meter if the balance of the account is greater than the cost of the energy to be provided of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By only providing energy to a meter when the balance of an account is sufficient to cover the cost of the energy provided, a system will predictably guarantee that a supplier will be paid, and thus prevent theft or fraud.

With respect to claim 7, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Almeida Cavoto teaches:
Debiting the balance based on an amount of resource provided to the site and on a rate specified by a rate contract (See at least paragraphs 66, 68, and 71 which describe debiting an account of a user for the cost of the energy provided).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter, and only providing power to a meter if the balance of the account is greater than the cost of the energy to be provided of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By debiting an account of a user for the energy provided, a system will predictably be completing a commercial interaction, which would be beneficial to a supplier for providing services.

With respect to claim 8, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Almeida Cavoto teaches:
Determining an amount of a resource to be provided during a period of time; determining a value associated with the amount of the resource; determining that the balance is less than the value associated with the amount of the resource; and refraining from providing the resource to a site associated with the user in response to determining that the balance is less than the value associated with the amount of the resource (See at least paragraphs 8-10, 47, 57-59, 63, 64, and 65 which describe determining an amount of resources that will be consumed, determining the balance of a user’s account, determining a cost of the energy to be provided, and providing energy if the balance is greater than the cost, or not providing the energy if the balance is less than the cost).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter, and only providing power to a meter if the balance of the account is greater than the cost of the energy to be provided of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By only providing energy to a meter when the balance of an account is sufficient to cover the cost of the energy provided, a system will predictably guarantee that a supplier will be paid, and thus prevent theft or fraud.

With respect to claim 9, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Wherein the smart utility meter is further configured to determine that a third activity instruction has been updated to the distributed ledger, the third activity instruction including a reference to at least one rate contract of multiple rate contracts stored in the distributed ledger and the action further comprises applying rules specified in the at least one rate contract (See at least paragraphs 4, 8, 20, 21, and 28 which describe multiple suppliers offering contracts, and wherein a supplier is picked for the meter supply).

With respect to claim 10, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Almeida Cavoto teaches:
Wherein: the smart utility meter is further configured to determine that a third activity instruction has been updated to the distributed ledger, the third activity instruction specifying a finite amount of a resource that the smart utility meter is permitted to provide to a user (See at least paragraphs 47, 57-59, 65, and 66 which describes a ledger informing a meter of the quantity of a resource that a supplier can provide them).
The action comprises: causing the resource to be provided to a site associated with the user; and ceasing to cause the resource to be provided to a site responsive to the finite amount of the resource being provided to the site (See at least paragraphs 8-10, 47, 57-59, 63, 64, 65, and 69 which describe providing energy to a meter in accordance to an agreed transaction, wherein the energy is ceased to be provided when the energy reaches the agreed quantity or the balance is depleted).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of providing energy to a meter in accordance to an agreed transaction, wherein the energy is ceased to be provided when the energy reaches the agreed quantity or the balance is depleted of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By providing an agreed upon supply of energy to a meter and ceasing the providing of energy upon reaching the quantity, a system would predictably prevent theft/fraud by the meters, and encourage further commercial interactions to take place.

With respect to claim 21, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Receiving a third transmission from the broker node; determining that the third transmission indicates a third update to the distributed ledger that is not associated with the smart utility meter; and ignoring the third transmission in response to determining that the third update is not associated with the smart utility meter (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions, wherein the meter does not enact on instructions in the ledger that do not involve it).

With respect to claim 11, Schiatti teaches:
At least one processor; and a memory storing instructions that cause the at least one processor to perform operations comprising: (See at least paragraphs 4, 6, 22, and 44-47 which describe a smart utility meter that comprises a processor, memory, and a communications module).
Performing an action (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, such as booking a supplier of energy and measuring consumption).
Determining a result of the action (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger).
Generating a transaction summary including the result (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger).
Sending, to a broker node, a transmission including the transaction summary and indicating performance of the action, the transmission causing the broker node to perform an update to a distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 11 as stated above.  Schiatti does not explicitly disclose the following, however Ishida teaches:
Determining a result of an action, the action including performing an installation location determination by scanning a fixed identification code located in proximity to the smart utility meter and performing validation of the fixed identification code to determine that the smart utility meter is at an expected location (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which describe installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida.  By confirming a meter is located in the correct location by reading local identifiers, and comparing a stored identifier with the received code, a system will predictably be able to link each meters to a specific location, thus preventing fraudulent movement of a meter.

The combination of Schiatti ad Ishida discloses all of the limitations of claim 11 as stated above.  Schiatti and Ishida do not explicitly disclose the following, however Pambucol teaches:
The action including performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to the smart utility meter and performing validation of the identification tag to determine that the smart utility meter is at an expected location
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol.  By conducting a location verification by reading and validating an identification tag of a meter socket, an electricity monitoring system will predictably prevent electricity theft and via the theft of other customer meters (See Pambucol paragraph 2).

The combination of Schiatti, Ishida, and Pambucol discloses all of the limitations of claim 11 as stated above.  Schiatti, Ishida, and Pambucol do not explicitly disclose the following, however Almeida Cavoto teaches:
Receiving a transmission from a broker node; Determining that the second transmission indicates an update to the distributed ledger, the update to the distributed ledger including an activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto.  By instructing a meter to receive funds from a user’s wallet, a system will predictably ensure that suppliers will receive payment for services rendered, such as providing energy to a meter node.

The combination of Schiatti, Ishida, Pambucol, and Almeida Cavoto discloses all of the limitations of claim 11 as stated above.  Schiatti, Ishida, Pambucol, and Almeida Cavoto do not explicitly disclose the following, however Chen teaches:
A smart meter receiving a transmission including an activity instruction, the smart meter performing the activity instruction and transmitting confirmation to a server, and then allowing the transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, wherein the smart utility meter is configured to monitor consumption of a utility resource provided to multiple utility resource loads (See at least paragraphs 19, 22, 50, 57, 58, 60, 83-85, 99, and 100 which describe a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By using a smart meter that measures multiple loads at a location, and billing or crediting a user’s account based the energy curtailed or supplied in accordance with commands from a supplier, an energy management service can predictably influence normal users to curtail energy or provide additional energy when needed.

With respect to claim 23, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 11 as stated above.  In addition, Ishida teaches:
Wherein performing the installation location determination comprises performing a hash function to determine a first unique identifier and determining that the first unique identifier matches a second unique identifier stored in the memory of the smart utility meter (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which describe installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By confirming a meter is located in the correct location by reading local identifiers, and comparing a stored identifier with the received code, a system will predictably be able to link each meters to a specific location, thus preventing fraudulent movement of a meter.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, Ishida, Pambucol, Almeida Cavoto, and Chen as applied to claim 11 as stated above, and further in view of Sheng et al. (US 2017/0228731 A1) (hereinafter Sheng).

With respect to claim 14, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 11 as stated above.  Schiatti, Ishida, Pambucol, Almeida Cavoto, and Chen do not explicitly disclose the following, however Sheng teaches:
Wherein the identification tag comprises a RFID tag, the validation includes performing a hash function to determine a unique identifier, and the result includes determining that the unique identifier is not associated with the smart utility meter (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen, with the system and method of a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter of Sheng.  By verifying users using an RFID tag, a system can predictably ensure that only authorized people are capable of using the system, which would prevent theft/fraud.  In addition, using a hash function would predictably allow for the secure reading and encoding of information using cryptography.

With respect to claim 15, Schiatti/Ishida/Pambucol/Almeida Cavoto/Chen/Sheng discloses all of the limitations of claims 11 and 14 as stated above.  In addition, Sheng teaches:
Wherein the operations further comprise entering a disconnect mode in which a services switch of the smart utility meter is disconnected from providing a resource to a site in response to determining that the unique identifier is not associated with the smart utility meter (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen, with the system and method of a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter of Sheng. By verifying users using an RFID tag, a system can predictably ensure that only authorized people are capable of using the system, which would prevent theft/fraud.  In addition, using a hash function would predictably allow for the secure reading and encoding of information using cryptography.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, in view of Stoker et al. (US 2019/0393722 A1) (hereinafter Stoker), in view of Ishida, in view of Pambucol. in view of Almeida Cavoto, and further in view of Chen et al. (US 2004/0095237 A1) (hereinafter Chen).

With respect to claim 16, Schiatti teaches:
A plurality of broker nodes, each broker node including a broker node distributed ledger that is applicable to the respective broker node (See at least paragraphs 4, 6, 8, 20, 21, 28, and 49 which describe a distributed network node nodes, wherein each node includes a copy of the ledger or only part of information in the ledger, and each node acts to broker transactions and validate transactions).
A plurality of smart utility meters configured to (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a network with smart meters connecting to a distributed ledger network and receiving instructions from a node for actions).
Receive a first transmission including first activity instruction from the plurality of broker nodes (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a network with smart meters connecting to a distributed ledger network and receiving instructions from a node for actions).
Perform an action based on the first activity instruction (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter consuming and measuring an agreed upon energy supply from a supplier).
Send, to the plurality of broker nodes, a second transmission indicating performance of the action, the second transmission causing the plurality of broker nodes to perform a second update to their respective distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 16 as stated above.  Schiatti does not explicitly disclose the following, however Stoker teaches:
A master node including a master node distributed ledger, the master node configured to receive a customer transaction and to update the master node distributed ledger indicating occurrence of the customer transaction (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and create blocks on the ledger of Stoker.  By using a master node, a distributed ledger will predictably be able to control the security of validity of transactions.

The combination of Schiatti and Stoker discloses all of the limitations of claim 16 as stated above.  Schiatti and Stoker do not explicitly disclose the following, however Ishida teaches:
Determine a result of the action, the action including performing an installation location determination by scanning an identification code located in proximity to at least one smart utility meter of the plurality of smart utility meters and performing validation of the identification code to determine that the at least one smart utility meter is at an expected location (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which describe installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and create blocks on the ledger of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida.  By confirming a meter is located in the correct location by reading local identifiers, and comparing a stored identifier with the received code, a system will predictably be able to link each meters to a specific location, thus preventing fraudulent movement of a meter.

The combination of Schiatti, Stoker, and Ishida discloses all of the limitations of claim 16 as stated above.  Schiatti, Stoker, and Ishida do not explicitly disclose the following, however Pambucol teaches:
Performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to at least one smart utility meter of the plurality of smart utility meters and performing validation of the identification tag to determine that the at least one smart utility meter is at an expected location (See at least paragraphs 18, 20, 34, 35, and 37 which describe installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor.  The Examiner notes that a meter socket would encompass a service panel, as it is the panel where the meter is placed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and create blocks on the ledger of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol.  By conducting a location verification by reading and validating an identification tag of a meter socket, an electricity monitoring system will predictably prevent electricity theft and via the theft of other customer meters (See Pambucol paragraph 2).

The combination of Schiatti, Stoker, Ishida, and Pambucol discloses all of the limitations of claim 16 as stated above.  Schiatti, Stoker, Ishida, and Pambucol do not explicitly disclose the following, however Almeida Cavoto teaches:
Determine that a second activity instruction has been updated to the broker node distributed ledger, the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with at least one of the plurality of smart meters (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and create blocks on the ledger of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto.  By instructing a meter to receive funds from a user’s wallet, a system will predictably ensure that suppliers will receive payment for services rendered, such as providing energy to a meter node.

The combination of Schiatti, Stoker, Ishida, Pambucol, and Almeida Cavoto discloses all of the limitations of claim 16 as stated above.  Schiatti, Stoker, Ishida, Pambucol, and Almeida Cavoto do not explicitly disclose the following, however Chen teaches:
A smart meter receiving a transmission including an activity instruction, the smart meter performing the activity instruction and transmitting confirmation to a server, and then allowing the transfer funds from an account associated with a user and to update a balance associated with the smart utility meter, wherein the smart utility meter is configured to monitor consumption of a utility resource provided to multiple utility resource loads (See at least paragraphs 19, 22, 50, 57, 58, 60, 83-85, 99, and 100 which describe a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and create blocks on the ledger of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By using a smart meter that measures multiple loads at a location, and billing or crediting a user’s account based the energy curtailed or supplied in accordance with commands from a supplier, an energy management service can predictably influence normal users to curtail energy or provide additional energy when needed.

With respect to claim 17, the combination of Schiatti/Stoker/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 16 as stated above.  In addition, Stoker teaches:
Wherein the broker node distributed ledger comprises a transaction based distributed ledger (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By using a master node, a distributed ledger will predictably be able to control the security of validity of transactions.

With respect to claim 18, the combination of Schiatti/Stoker/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 16 as stated above.  In addition, Schiatti teaches:
Wherein each smart utility meter of the plurality of smart utility meters includes a smart utility meter distributed ledger comprised of an instance of a portion of the broker node distributed ledger that is applicable to the respective smart utility meter (See at least paragraphs 4, 6, 8, 20, and 21 which describe the smart meters as acting as nodes on the network and storing a portion of the distributed ledger).

With respect to claim 19, Schiatti/Stoker/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claims 16 and 18 as stated above.  Sin addition, Almeida Cavoto teaches:
Wherein the activity instruction comprises an instruction to update a balance associated with an account of a user associated with the smart utility meter (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, and wherein the meter measures the consumption of multiple devices of Chen.  By instructing a meter to receive funds from a user’s wallet, a system will predictably ensure that suppliers will receive payment for services rendered, such as providing energy to a meter node.

With respect to claim 20, the combination of Schiatti/Stoker/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 16 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises at least one of a rate contract or meter configuration data (See at least paragraphs 4, 8, 20, 21, 29, 56, 57, and 62 which describe the contract instructions between a supplier and meter as including the payer (meter payment means), the payee (supplier), and the price of the energy supplied, wherein the price varies based on time of day and determined discounts).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, Ishida, Pambucol, Almeida Cavoto, and Chen as applied to claim 1 above, and further in view of Javey et al. (US 2010/0289652 A1) (hereinafter Javey).
With respect to claim 24, Schiatti/Stoker/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Chen teaches:
Wherein the account associated with the user is not associated with the smart utility meter (See at least paragraphs 99 and 102 which describe transferring or assigning funds for an energy transaction to another entity’s account, and trading energy credits/funds to another entity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, wherein the meter measures the consumption of multiple devices, and transferring or assigning funds/credits for an energy transaction to another entity’s account of Chen.  By allowing user’s to transfer or assign credits to another entity, an energy system will encourage users to engage in commerical trade with each other, such as offsetting another user’s consumption when an original consumer is in excess savings, thus, incentivizing further curtailment.

Chen discloses all of the limitations of claim 24 as stated above.  Chen does not explicitly disclose the following however Javey teaches:
Wherein the account associated with the user is not associated with the smart utility meter, the smart utility meter being associated with a charitable organization (See at least paragraph 169 which describes a user interface that a user can use to view credit/saved amounts, and the option to donate the savings to a charitable organization’s account).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, wherein the meter measures the consumption of multiple devices, and transferring or assigning funds/credits for an energy transaction to another entity’s account of Chen, with the system and method of a user interface that a user can use to view credit/saved amounts, and the option to donate the savings to a charitable organization’s account of Javey.  By allowing users to donate funds to charitable organizations accounts based on their curtailment savings, a utility provider will predictably encourage additional curtailment.

With respect to claim 25, Schiatti/Stoker/Ishida/Pambucol/Almeida Cavoto/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Chen teaches:
Wherein the funds comprise an assignment to an account associated with the smart utility meter  (See at least paragraphs 99 and 102 which describe transferring or assigning funds for an energy transaction to another entity’s account, and trading energy credits/funds to another entity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, wherein the meter measures the consumption of multiple devices, and transferring or assigning funds/credits for an energy transaction to another entity’s account of Chen.  By allowing user’s to transfer or assign credits to another entity, an energy system will encourage users to engage in commerical trade with each other, such as offsetting another user’s consumption when an original consumer is in excess savings, thus, incentivizing further curtailment.

Chen discloses all of the limitations of claim 25 as stated above.  Chen does not explicitly disclose the following however Javey teaches:
Wherein the funds comprise a donation to an account (See at least paragraph 169 which describes a user interface that a user can use to view credit/saved amounts, and the option to donate the savings to a charitable organization’s account).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto, with the system and method of a supplier issuing a command to a central managing server with regards to curtailment instructions for end users, wherein the server transmits the instructions to a user’s utility meter, which then conducts the energy curtailment, wherein a funds transfer or crediting is conducted, wherein the meter measures the consumption of multiple devices, and transferring or assigning funds/credits for an energy transaction to another entity’s account of Chen, with the system and method of a user interface that a user can use to view credit/saved amounts, and the option to donate the savings to a charitable organization’s account of Javey.  By allowing users to donate funds to charitable organizations accounts based on their curtailment savings, a utility provider will predictably encourage additional curtailment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
26 July 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628